In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐3865 
DOUGLAS G. HICKS, 
                                                          Petitioner‐Appellant, 

                                                    v. 

RANDALL HEPP, 
                                                          Respondent‐Appellee. 
                                 ____________________ 

             Appeal from the United States District Court for the 
                         Eastern District of Wisconsin. 
           No. 2:13‐cv‐01325 — William E. Duffin, Magistrate Judge. 
                                  ____________________ 

    ARGUED DECEMBER 9, 2016 — DECIDED SEPTEMBER 7, 2017 
                                 ____________________ 

  Before  WILLIAMS  and  HAMILTON,  Circuit  Judges,  and 
CHANG, District Judge.*
   WILLIAMS,  Circuit  Judge.  Douglas  Hicks  admitted  to  sex‐
ually  molesting  his  victim,  a  former  step‐son,  during  a  rec‐
orded phone call from a police station. During the call, and 

                                                 
     * Of the Northern District of Illinois, sitting by designation.  
2                                                        No. 15‐3865 

before  the  confession,  the  victim  repeatedly  threatened  to 
harm  Hicks  and  to  tell  Hicks’s  other  minor  son  about  the 
abuse. Ultimately, Hicks was charged with sexually molesting 
the victim and tried by a jury. At trial, Hicks’s counsel played 
the entire 43‐minute recorded conversation to the jury. Later, 
during the state’s rebuttal argument, the prosecutor referred 
to an earlier case in which Hicks had pleaded guilty after be‐
ing accused of engaging in similar conduct. He asked the jury 
if  it  was  “fair”  that  Hicks  had  been  permitted  to  “plea  bar‐
gain[]” down his felony charges to misdemeanors and receive 
probation as punishment. And then, he asked the jury, “Is that 
what should have happened here or should we deal with this 
case?” Hicks’s trial counsel did not object to this clearly im‐
proper argument. 
    The jury returned a verdict of guilty and Hicks was sen‐
tenced  to  25  years’  imprisonment.  After  a  failed  collateral 
challenge to his conviction in state court, he filed a petition for 
habeas relief pursuant to 28 U.S.C. § 2254 in federal court. The 
district court denied relief, and Hicks now appeals. On appeal 
he contends that the state court erred when it found that his 
counsel’s failure to move to suppress the recorded conversa‐
tions, in which he confessed to the crime, did not constitute 
ineffective assistance of counsel. While we find that the state 
court unreasonably determined that Hicks’s trial counsel was 
credible when he testified that Hicks told him that he did not 
feel threatened during the call, we nonetheless find that Hicks 
did  not  suffer  prejudice  from  the  tape’s  admission,  because 
the  other  evidence  of  his  guilt  was  sufficient  to  sustain  his 
conviction. 
No. 15‐3865                                                          3

   Hicks  also  alleges  that  it  was  unreasonable  for  the  state 
court to conclude that his counsel’s decision not to object dur‐
ing rebuttal was a strategic trial decision. We agree with Hicks 
that  these statements were improper,  and  are very troubled 
by the state court’s finding on the issue. Nonetheless, because 
Hicks  did  not fairly  present this claim to the Wisconsin  Su‐
preme  Court  in  his  petition  for  review,  we  find  that  he  has 
procedurally  defaulted  on  this  claim  for  relief.  As  a  conse‐
quence, we cannot reach the merits of this claim and affirm 
the district court’s denial of habeas relief. 
                       I. BACKGROUND 
    In  April  2005,  a  22  year‐old‐man  named  E.J.  reported  to 
police  that  he  had  been  sexually  molested  as  a  child  by  his 
former  stepfather,  Douglas  Hicks  (“Hicks”).  E.J.  stated  that 
the sexual abuse began in 1996 when he was only 11 years old 
and continued until 1999. In total, there were 100 to 120 sepa‐
rate incidents of sexual abuse. Almost a year after first report‐
ing the abuse to police, E.J. worked with Investigator Dale Ja‐
nus  of  the  Oconto  County  Sheriff’s  Department  to  obtain  a 
confession from Hicks. At Investigator Janus’s suggestion, E.J. 
agreed to a one‐party consent taped phone call. 
    On  February  6,  2006,  E.J.  telephoned  Hicks  from  the 
Oconto County Sheriff’s station. Before placing the call, Inves‐
tigator Janus provided E.J. with guidance on how to get Hicks 
to make an incriminating statement. While Investigator Janus 
told E.J. to take a softer approach with Hicks on the phone, he 
also  stated  that  “there  wasn’t  anything  he  could  really  say 
wrong. Whatever [E.J.] felt he needed to say was okay.” R. 17‐
4                                                                     No. 15‐3865 

15 at 26.1 After providing these instructions, Investigator Ja‐
nus both listened to and recorded the conversation. 
    Hicks  answered  the  phone  while  he  was  driving  a  com‐
pany car with a new employee that he was training. The call 
lasted  43  minutes  and  was  the  first  time  that  E.J.  had  con‐
fronted Hicks about the abuse. During the call, E.J. made var‐
ious  attempts  to  get  Hicks  to  admit  to  the  abuse.  These  at‐
tempts  included  making  a  number  of  threats  including: 
threats  of  death  or  bodily  injury,  general  threats  regarding 
negative consequences, threats to go to the police, and threats 
of continued harassment. While Hicks tried to end the call a 
number of times, he never did. And, while he generally de‐
nied the abuse, he also asked if they could discuss the issue in 
person, and made other statements that suggested E.J.’s alle‐
gations were true. 
   Towards the end of the call, E.J. changed his approach and 
made a reference to Hicks’s minor son, A.H., who was E.J.’s 
step  brother—born  to  Hicks  and  Wendy  Lambert,  E.J.’s 
mother.  Although  no  longer  married,  Hicks  and  Lambert 
shared custody of A.H. During the call, E.J. threatened to tell 
A.H. about the abuse he endured at Hicks’s hands. After mak‐
ing this threat, the following exchange occurred: 
           E.J.: All you need to do is say you’re sorry. Say 
           you’re sorry and we can all go back to this being 
           like  normal  and  you  will  never  hear  from  me 
           again and there’ll never be any more problems 
           like  this,  and  I’ll  play  ball  with  it  and  keep 


                                                 
     1  All  record  citations  are  to  the  record  in  the  United  States  District 

Court for the Eastern District of Wisconsin.  
No. 15‐3865                                                         5

       things  the  way  you  want  them  whenever  an‐
       other investigation like this pops up because I’m 
       sure  there’s  you  know  more  children  that  you 
       want to molest. 
       Hicks: E.J., I am sorry. 
       E.J.: You’re sorry for what, come on, go forward, 
       you’re sorry for what. 
       Hicks: Just, you just told me to say it, I’m sorry. 
       E.J.:  No  say  I’m  sorry  for  sexually  molesting 
       you. This isn’t going to end until you reach that 
       point.  We  got  the  sorry  part  out  now  we  just 
       need to end the sexually molesting me part. 
       Hicks: That’s going to keep you from uh, trying 
       to upend, upend on [my son]. 
       E.J.:  Yes  it  will  if  you  want  to  see  your  child 
       again, if you don’t want him to ever know about 
       this  you’re going to say it. You’re going to say 
       E.J. I’m sorry for sexually molesting you. 
       Hicks: E.J., I’m sorry for molesting you. 
R. 23‐1 at 20–21. 
    Several weeks after the recorded conversation, Hicks met 
with  Investigator  Janus.  During  that  meeting,  Hicks  denied 
ever sexually molesting E.J. When told of the recording, Hicks 
stated that he had felt threatened by E.J. and only admitted to 
abusing  E.J.  because  he  felt  threatened.  In  June  2016,  Hicks 
was charged with the repeated sexual assault of E.J., in viola‐
tion of Wis. Stat. § 948.025(1). 
    
6                                                               No. 15‐3865 

      A. Pretrial Proceedings 
    Hicks  retained  Attorneys  K.  Richard  Wells  and  Gerald 
Boyle, members of the same firm, as trial counsel. Before trial, 
the government asked the court to hold a Miranda‐Goodchild 
hearing  to  determine  the  admissibility  of  Hicks’s  recorded 
statements.2 Hicks’s counsel did not object to the hearing. Ra‐
ther, Wells stated on the record that he agreed with the proce‐
dure “[a]lthough we’re not really challenging the statements 
and its (sic) voluntariness.” R. 17‐12 at 4. Nonetheless, Wells 
believed that they “need[ed] to make a record about it.” Id. 
   The court held the Miranda‐Goodchild hearing. During the 
hearing,  Investigator  Janus  testified  about  his  investigation 
and the recording he made of E.J. and Hicks’s conversation. 
Wells  neither  offered  evidence  nor  made  any  argument  on 
Hicks’s behalf. At the end of the hearing, the court concluded 
that  under  the  totality  of  the  circumstances,  Hicks’s  state‐
ments were voluntary and therefore, admissible at trial. 
      B. Hicks’s Criminal Trial 
    In March 2007, Hicks, represented by Wells and Boyle, was 
tried  before  a  jury.  At  trial,  the  government’s  first  two  wit‐
nesses were brothers who had also been molested by Hicks as 
children. The court admitted their testimony for the sole pur‐
pose  of  establishing  Hicks’s  motive.  Each  brother  detailed 


                                                 
      2 A Miranda‐Goodchild hearing is conducted to determine the admissi‐

bility of confessions, see State v. Jiles, 663 N.W.2d 798, 806–07 (Wis. 2003) 
(discussing the purpose of a Miranda‐Goodchild hearing), and is named af‐
ter Miranda v. Arizona, 384 U.S. 436 (1966) and State ex rel. Goodchild v. Burke 
133 N.W.2d 753 (Wis. 1965).  
No. 15‐3865                                                                        7

how the abuse occurred. Though Hicks was prosecuted on fel‐
ony charges for these sexual assaults, that trial resulted in a 
hung jury. Ultimately, Hicks entered an Alford3 plea to two re‐
duced misdemeanor charges related to the charged conduct: 
the intent to contribute to the delinquency of a minor and ex‐
posing  one’s  genitals  to  a  child.  As  a  result,  Hicks  was  sen‐
tenced  to  probation,  which  was  eventually  revoked  for  rea‐
sons not in the record, and Hicks served six months in jail. 
    The government also called E.J. to testify. He gave the jury 
a graphic account of the repeated abuse, providing vivid de‐
tail  about  three  specific  incidents.  These  details  included 
where in the house the abuse occurred, who else was present 
in the home, what movies he was watching prior to the abuse, 
and the nature of the sexual acts that Hicks performed on him 
and  those  he  was  forced  to  perform  on  Hicks.  Although  he 
only provided this level of detail with regards to three inci‐
dents,  he  testified  that  there  were  approximately  100  to  120 
separate  incidents  of  abuse  over  a  three‐year  period,  occur‐
ring on an almost weekly basis. 
    On  direct  examination,  E.J.  also  testified  about  the  rec‐
orded  telephone  conversation  he  had  with  Hicks.  He 
acknowledged  that  the  call  was  an  angry  one,  in  which  he 
thought the best way to get Hicks to admit to the abuse was 
to “push him.” R. 17‐14 at 12. He also acknowledged making 
threats on the call. Id. Before cross examination of E.J., the de‐
fense played the entirety of the 43‐minute recorded conversa‐
tion for the purpose of “completeness.” Later, the prosecution 

                                                 
      3  An  Alford  plea  allows  a  criminal  defendant  to  enter  a  guilty  plea 

while maintaining his innocence, as approved by the Supreme Court in 
North Carolina v. Alford, 400 U.S. 25 (1970). 
8                                                       No. 15‐3865 

called Investigator Janus, who testified about and recounted 
portions of the recorded conversation from the stand. 
    Lambert, Hicks’s ex‐wife, also testified for the prosecution. 
She  first  learned  about  the  abuse  in  April  2005  around  the 
time that E.J. reported it to the police. Almost a year later, in 
February  2006,  she  confronted  Hicks  as  part  of  Investigator 
Janus’s investigation. After she confronted him, Hicks admit‐
ted to abusing E.J. But, he also provided an excuse: his actions 
were the result of the sexual abuse he had both experienced 
and witnessed as a child. After this conversation, Hicks called 
Lambert two more times to apologize and to attempt to speak 
to E.J. in hopes that he might drop the allegations. 
    After the prosecution rested, Hicks testified in his own de‐
fense. He addressed the brothers’ statements that he had sex‐
ually assaulted them when they were children. While he ad‐
mitted that he had been charged with two felonies as a result 
of  their  allegations,  he  reiterated  that  the  felony  trial  had 
ended in a hung jury. Because he had wanted to vindicate his 
name, Hicks reluctantly entered into the Alford plea. 
    Hicks  addressed  the  recording  in  which  he  confessed  to 
sexually molesting E.J. He stated that he found the conversa‐
tion  “shocking,”  but  once  E.J.  threatened  to  take  his  allega‐
tions to his son A.H., “that was it. I told him what he wanted 
to hear. I asked him what he wanted to hear, and I told him 
what he wanted to hear.” R. 17‐15. at 166, 172. 
   During  closing  arguments,  Wells  urged  the  jury  not  to 
credit  Hicks’s  confession  on  the  tape,  arguing,  “What  you 
heard in that tape is what went down. It was threatening. It 
was mean spirited. It was horrible. And there were multiple 
No. 15‐3865                                                                        9

denials of anything by Mr. Hicks.” R. 17‐16 at 89. He also re‐
minded  the  jury  that  it  could  consider  the  testimony  of  the 
two brothers only for the purpose of motive, not as evidence 
of Hicks’s guilt in the instant case. 
    However,  during  its  rebuttal  argument,  the  prosecution 
made  a  very  explicit  reference  to  the  previous  charges  that 
Hicks faced. After referring to Hicks’s Alford plea, the prose‐
cutor stated, “And was that a fair resolution what happened? 
Plea bargaining it down to a couple of misdemeanors. Is that 
what should have happened here or should we deal with this 
case?” Id. at 108. The prosecutor concluded by asking the jury 
to “judge [Hicks] on his words … [E.J.] I’m sorry for molesting 
you.” Id. at 111–12. 
   During deliberations, the jury submitted a question, ask‐
ing the court to reveal why Hicks’s probation in his previous 
case  had  been  revoked.  The  court  declined  to  answer  the 
question, noting that there was no evidence placed on the rec‐
ord as to why. Later that day, the jury found Hicks guilty of 
the  repeated  sexual  assault  of  E.J.  He  was  sentenced  to  25 
years in prison, which he is currently serving. 
     C. Post‐Conviction Hearing in Wisconsin Trial Court 
    Hicks  moved  for  post‐conviction  relief  in  the  Wisconsin 
trial  court.4  He  challenged  the  admissibility  of  the  recorded 
conversation and alleged that his counsel was ineffective for 
failing  to  object  to:  (1)  the  admission  of  the  recorded  state‐
ment; and (2) the prosecutor’s closing argument regarding his 
                                                 
     4 Wisconsin law requires that a defendant pursue a ʺmotion for post‐

conviction or postdisposition reliefʺ in the trial court before filing the di‐
rect  appeal  if  the  basis  for  relief  was  not  previously  raised.  Wis.  Stat. 
§ 809.30(h). 
10                                                         No. 15‐3865 

Alford plea. Wells testified at a post‐conviction hearing held 
pursuant to State v. Machner, 285 N.W.2d 905 (Wis. App. Ct. 
1979) (holding that, as a prerequisite to a claim of ineffective 
assistance of trial counsel, subsequent counsel  must require 
trial counselʹs presence and testimony at the hearing in which 
his  or  her  conduct  is  challenged).  Although  Wells  testified 
that  E.J.  made  approximately  20  threats  to  Hicks  on  the  re‐
cording, he believed that the telephone conversation was “to‐
tally voluntary” and that Hicks could have ended the call at 
any time. R. 23‐2 at 11. Wells also testified that Hicks told him 
that despite the threats, he did not feel coerced, pressured, or 
intimidated in any way. 
   Yet,  Wells’s  memory  of  facts  about  the  trial  was  contra‐
dicted by the record. The record reflected that Wells delivered 
both the opening and closing statements and examinations of 
the witnesses, but he testified at the Machner hearing that he 
and Boyle shared the witnesses. He also testified that Boyle 
delivered both the opening and closing statements. 
    Hicks testified at the Machner hearing and denied ever tell‐
ing his trial counsel that he did not feel threatened by E.J. Ra‐
ther, he testified that he had explicitly told trial counsel that 
he  felt  threatened  by  E.J.  and  that  E.J.’s  threats  to  tell  A.H. 
were what ultimately caused him to give E.J. the apology he 
demanded. 
   After the hearing, the trial court concluded that the state‐
ments made in the recording were voluntary and that Wells’s 
decision  not  to  object  to  the  prosecutor’s  closing  argument 
was a reasonable strategic decision. The court, therefore, de‐
nied Hicks’s request for a new trial. 
       
No. 15‐3865                                                         11

   D. Hicks’s First State Appeal (Hicks I) 
    Hicks  appealed  his  two  ineffective  assistance  of  counsel 
claims to the Wisconsin Court of Appeals. While the appellate 
court found that the prosecutor’s statements about Hicks’s Al‐
ford  plea  were  improper,  it  agreed  with  the  trial  court  that 
Wells’s decision not to object was a reasonable strategic deci‐
sion. 
    However,  the  appellate  court  disagreed  with  the  trial 
court’s  determination  that  Hicks’s  statements  on  the  phone 
call were admissible and its conclusion that Wells’s failure to 
object to their admissibility did not constitute the ineffective 
assistance of counsel. Rather, the appellate court determined 
that E.J. was acting as a police agent during the call. As a po‐
lice agent, E.J. made “impermissible threats of physical harm 
and  psychological  intimidation  …  threats  that  no  police  of‐
ficer would be allowed to make in order to secure incriminat‐
ing statements.” R. 17‐5 at 4. Therefore, the appellate court re‐
manded the case to the trial court to determine whether the 
statements  were  voluntary  pursuant  to  State  v.  Clappes,  401 
N.W.2d 759 (Wis. 1987) (applying the totality of the circum‐
stances analysis to determine whether a confession is volun‐
tary). 
    On  remand,  the  trial  court  held  a  hearing  to  determine 
whether the statements were made voluntarily. At that hear‐
ing, Hicks testified about specific incidents of harassment and 
a job loss that he experienced as a result of his previous case. 
Based upon this experience, Hicks testified that he knew he 
could “lose it all again” if E.J. simply took  his claims  to the 
police.  R.  17‐9  at  6.  Nonetheless,  the  trial  court,  determined 
that under the totality of the circumstances, Hicks’ statements 
were the “product of free and unconstrained will, reflecting 
12                                                     No. 15‐3865 

deliberateness of choice” and were, therefore, voluntary and 
admissible at trial. 
      E. Hicks’s Second State Appeal (Hicks II) 
    Hicks once more appealed the trial court’s determination 
that the statements were voluntary to the Wisconsin Court of 
Appeals, which affirmed. The appellate court found that be‐
cause Hicks did not know that E.J. was a police agent, there 
was  “simply  no  pressure  to  comply  with  police  authority.” 
R. 17‐19 at 9. Further, the appellate court concluded that E.J.’s 
threat to tell A.H. about the abuse was not coercive. In fact, 
the  court  viewed  this  specific  threat  as  the  “least  problem‐
atic.” Id. at 10. If the allegations were false, the appellate court 
concluded  that  they  carried  no  coercive  weight.  But  if  they 
were true, then the  threat  to  report was not “impermissibly 
coercive in a constitutional sense.” Id. To reach these conclu‐
sions, the appellate court credited Wells’s testimony over that 
of Hicks. 
    Lastly,  the  appellate  court  addressed  Hicks’s  state‐law 
claim that a new trial was warranted in the “interest of justice” 
because of the prosecutor’s improper closing argument. The 
troubling statements comprised only three sentences in an 11‐
page closing argument, which the jury was instructed it could 
not consider as evidence. Therefore, based upon the totality 
of the evidence, the appellate court was “satisfied that the real 
controversy—assessing  the  credibility  of  the  accuser  and 
accused—was fully tried in this case.” Id. at 12. 
      F. Hicks’s Petition for Review with the Wisconsin Su‐
         preme Court 
    In January 2013, Hicks, who was represented by counsel, 
filed a petition for review with the Wisconsin Supreme Court. 
No. 15‐3865                                                         13

He  listed  four  issues.  The  first  two  related  to  the  appellate 
court’s determination that the statements were voluntary and, 
therefore, admissible at trial. The third issue asked the court 
to address his state‐law claim that he was entitled to a new 
trial because the prosecutor’s improper comments prevented 
the real controversy from being tried. 
     In his fourth issue, Hicks raised his ineffective assistance 
of  counsel  claim  based  upon  Wells’s  failure  to  object  to  the 
prosecutor’s improper argument. On that issue, he asked the 
court to determine whether “trial counsel’s failure to object to 
the prosecutor’s improper closing arguments constitute[d] in‐
effective  assistance  of counsel.”  R.  17‐10 at  5. While he  pro‐
vided  no  argument,  after  discussing  the  prosecutor’s  im‐
proper argument in the section of the petition entitled, “Rea‐
sons for Granting Review,” he stated: 
       The petitioner recognizes the legal standards on 
       this issue are clearly developed, and therefore, 
       this issue would likely not justify review inde‐
       pendently absent the other issue raised, pursu‐
       ant  to  the  standards  set  by  Wis.  Stat.  § 809.62. 
       Hicks must nonetheless raise these claims here 
       to preserve them for federal habeas review. See 
       O’Sullivan v. Boerckel, 526 U.S. 838 (1999). 
Id. at 7. He also seemingly mentioned the claim in the last sen‐
tence  in  his  argument  addressing  his  state‐law  claim  based 
upon  the  prosecution’s  closing  arguments.  There  he  stated, 
“[l]ikewise, counsel’s decision not to object was not a reason‐
able strategic decision.” Id. at 27. 
   On March 13, 2013, the Wisconsin Supreme Court denied 
Hicks’s petition for review.  
14                                                               No. 15‐3865 

      G. Hicks’s Federal § 2254 Petition  
    Hicks filed a pro se petition for a writ of habeas corpus on 
November 22, 2013 in the United States District Court of the 
Eastern District of Wisconsin.5 In his petition, he raised two 
grounds  for  relief.  First,  he  contended  that  his  trial  counsel 
rendered ineffective assistance of counsel by failing to chal‐
lenge pre‐trial, the admissibility of the recorded conversation. 
Second, he asserted that his trial counsel was ineffective for 
failing to object to the prosecutor’s improper statements dur‐
ing closing. 
    While  the  district  court  concluded  that  the  Wisconsin 
Court of Appeals made an unreasonable determination of fact 
when it concluded that Wells’s testimony was more credible 
than Hicks’s, it nonetheless denied the writ, finding that Hicks 
was not prejudiced by Wells’s failure to move to suppress the 
statements. The district court also held that because Hicks had 
not adequately presented his second ineffective assistance of 
counsel claim in his petition to the Wisconsin Supreme Court, 
the doctrine of procedural default barred its review. 
   The  district  court  issued  a  certificate  of  appealability  for 
both issues and this appeal followed. 
                                        II. ANALYSIS 
    Our review is governed (and greatly limited) by the Anti‐
terrorism and Effective Death Penalty Act of 1996 (“AEDPA”). 
See, e.g., Harper v. Brown, No. 15‐2276, 2017 WL 3224907, at *2 


                                                 
      5  Both  parties  consented  to  magistrate  jurisdiction  pursuant  to  28 

U.S.C. § 636(c) and the case was assigned to and decided by Magistrate 
Judge William E. Duffin. 
No. 15‐3865                                                            15

(7th  Cir.  July  31,  2017)  (noting  that  AEDPA  provides  a  “de‐
manding standard” that must be met before a petitioner may 
receive relief). In enacting AEDPA, Congress modified a fed‐
eral court’s role in reviewing state court convictions to “pre‐
vent  federal  habeas  ‘retrials’  and  to  ensure  that  state‐court 
convictions are given effect to the extent possible under law.” 
Bell v. Cone, 535 U.S. 685, 693 (2002). Therefore, AEDPA estab‐
lishes a deferential standard, see, e.g., Stechauner v. Smith, 852 
F.3d 708, 714 (7th Cir. 2017), and we will not lightly conclude 
that habeas relief is necessary. Burt v. Titlow, 134 S. Ct. 10, 16 
(2013); see also Harrington v. Richter, 562 U.S. 86, 102–03 (2011) 
(“If  this  standard  is  difficult  to  meet,  that  is  because  it  was 
meant to be.”). 
     Pursuant to the statute, when a state court has adjudicated 
a claim on the merits, AEDPA permits a federal court to issue 
a writ of habeas corpus in only two situations. See 28 U.S.C. 
§ 2254(d). First, a writ may issue if the petitioner establishes 
that the state‐court decision was “contrary to or involved an 
unreasonable application of, clearly established Federal law, 
as determined by the Supreme Court of the United States … .” 
§ 2254(d)(1). A decision “contradicts clearly established law if 
it  applies  a  legal  standard  inconsistent  with  governing  Su‐
preme  Court  precedent  or  contradicts  the  Supreme  Courtʹs 
treatment  of  a  materially  identical  set  of  facts.”  Rodriguez  v. 
Gossett, 842 F.3d 531, 537 (7th Cir. 2016) (citing Bell, 535 U.S. at 
694). 
     Unreasonable application of clearly established law occurs 
if a state court identifies the correct legal rule, yet applies it in 
an objectively unreasonable manner. Id. (citing Yarborough v. 
Gentry, 540 U.S. 1, 5 (2003)). This requires that the state court 
16                                                        No. 15‐3865 

do more than just get it wrong; “even clear error will not suf‐
fice.”  White  v.  Woodall,  134  S.  Ct.  1697,  1702  (2014)  (quoting 
Lockyer v. Andrade, 538 U.S. 63, 75–76 (2014)) (internal quota‐
tion  marks  omitted).  This  is  a  high  burden  and  a  petitioner 
must  “show  that  the  state  courtʹs  ruling  on  the  claim  being 
presented in federal court was so lacking in justification that 
there was an error well understood and comprehended in ex‐
isting  law  beyond  any  possibility  for  fairminded  disagree‐
ment.” Id. (quoting Harrington v. Richter, 131 S. Ct. 770, 786–87 
(2011)) (internal quotation mark omitted). 
    Second, a writ may issue if the petitioner establishes that 
the state‐court decision was “based on an unreasonable deter‐
mination of the facts in light of the evidence in the State court 
proceeding.”  § 2254(d)(2). A  finding  of  fact, however,  is not 
unreasonable  simply  because  a  federal  habeas  court  would 
have  reached  a  different  conclusion.  Burt,  134  S.  Ct.  at  15 
(quoting Wood v. Allen, 558 U.S. 290, 301 (2010)). Rather, a pe‐
titioner must rebut the state court’s factual findings by “clear 
and convincing evidence.” Id. at 299 (quoting § 2254(e)(1)); see 
also Pole v. Randolph, 570 F.3d 922, 934 (7th Cir. 2009) (noting 
that a state court’s factual findings are presumed to be correct, 
unless the petitioner “rebuts them with clear and convincing 
evidence.”). 
     We review a district court’s denial of habeas relief de novo, 
and its factual findings for clear error. Barrow v. Uchtman, 398 
F.3d 597, 602 (7th Cir. 2005). Additionally, our review is of the 
decisions of the highest state court to address the claims on 
their  merits,  Stechauner,  852  F.3d  at  714  (quoting  Harris  v 
Thompson, 698 F.3d 609, 623 (7th Cir. 2012)), here Hicks I and 
II. 
       
No. 15‐3865                                                              17

      A. Hicks’s Ineffective Assistance of Counsel Claims 
    Hicks’s  petition  advances  two  ineffective  assistance  of 
counsel  claims.6  Hicks’s  claims  are  governed  by  the  well‐
established principles that the Supreme Court articulated in 
Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland’s 
two‐prong standard, to assert a successful claim of ineffective 
assistance of counsel, a petitioner must first demonstrate that 
counsel’s performance was deficient. Smith v. Brown, 764 F.3d 
790,  795  (7th  Cir.  2014).  This  requires  that  the  petitioner 
demonstrate  that  counsel’s  representation  fell  below  an 
objective standard of reasonableness. See Barrow, 398 F.3d at 
603 (noting that a petitioner “must show that the performance 
of counsel fell outside the range of competence demanded of 
attorneys in criminal cases—i.e., that it fell below an objective 
standard of reasonableness.”) (quoting Strickland, 466 U.S. at 
687–88) (internal quotation marks omitted). 
    What is objectively reasonable is determined by the pre‐
vailing professional norms. Pole, 570 F.3d at 934. At the same 
time,  there  is  “significant  latitude  for  permissible  attorney 
conduct,”  Mosley  v.  Atchison,  689  F.3d  838,  847–48  (7th  Cir. 
2012), and we presume, “under the circumstances, the chal‐
lenged  action  might  be  considered  sound  trial  strategy.”  Id. 
(quoting Strickland, 466 U.S. at 689) (internal quotation mark 
omitted).  This  is  a  highly  deferential  inquiry;  “counsel  is 
strongly presumed to have rendered adequate assistance and 
made  all  significant  decisions  in  the  exercise  of  reasonable 
                                                 
      6 Although articulated as two separate claims, which we will address 

in turn, “ineffective assistance of counsel is a single ground for relief no 
matter how many failings the lawyer may have displayed.” Pole, 570 F.3d 
at 934 (quoting Peoples v. United States, 403 F.3d 844, 848 (7th Cir. 2005)) 
(internal quotation marks omitted). 
18                                                        No. 15‐3865 

professional  judgment.”  Strickland,  466  U.S.  at  690;  see  also 
Mosley, 689 F.3d. at 848 (“To avoid the inevitable temptation 
to evaluate a lawyerʹs performance through the distorting lens 
of hindsight, Strickland establishes a deferential presumption 
that strategic judgments made by defense counsel are reason‐
able.”). 
    Second, a petitioner must demonstrate that counsel’s defi‐
cient performance prejudiced his defense. Stitts v. Wilson, 713 
F.3d  887,  891  (7th  Cir.  2013).  This  requires  the  petitioner  to 
demonstrate a “reasonable probability that, but for counsel’s 
unprofessional errors,” the outcome would have been differ‐
ent.  Knowles  v.  Mirzayance,  556  U.S.  111,  127  (2009)  (citation 
omitted). If the error had no effect on the final judgment, then 
relief is not warranted, as the Sixth Amendment’s “guarantee 
of counsel is to ensure that a defendant has the assistance nec‐
essary to justify reliance on the outcome of the proceeding.” 
Strickland, 466 U.S. at 691–92. 
    A petitioner who seeks habeas relief due to the ineffective 
assistance of counsel faces a high hurdle. The Supreme Court 
has instructed that under these circumstances, we must em‐
ploy a “doubly deferential” standard, one which “gives both 
the  state  court  and  the  defense  attorney  the  benefit  of  the 
doubt.” Burt, 134 S. Ct. at 13 (quoting Cullen v. Pinholster, 131 
S. Ct. 1388, 1403 (2011)). And, as Strickland provides “a general 
standard, a state court has even more latitude to reasonably 
determine that a defendant has not satisfied that standard.” 
Knowles, 556 U.S. at 123. 
       
       
No. 15‐3865                                                        19

           1. Failure  to  File  Motion  to  Suppress  Recorded 
              Conversation 
    Hicks asserts that Wells rendered ineffective assistance of 
counsel by failing to move to suppress the recorded conver‐
sation in which he confessed to molesting E.J. The State urges 
us to conclude that Hicks did not assert this claim in his peti‐
tion before the Wisconsin Supreme Court, and therefore, the 
doctrine of procedural default precludes us from reaching its 
merits. But, by defending this claim on the merits to the dis‐
trict court, while simultaneously arguing to the district court 
that  Hicks  had  procedurally  defaulted  on  his  second  claim, 
the State implicitly waived the defense of procedural default. 
See Perruquet v. Briley, 390 F.3d 505, 516 (7th Cir. 2004) (“where 
the  State  has  responded  to  one  habeas  claim  on  its  merits 
while asserting that another is procedurally barred, it has im‐
plicitly waived any contention that the first claim is also pro‐
cedurally defaulted.”). Therefore, we will address this claim 
on the merits. 
    To successfully advance a claim of ineffective assistance of 
counsel based upon the failure to file a motion to suppress, a 
petitioner must demonstrate that “there was both a reasona‐
ble probability that he would have prevailed on the motion to 
suppress and a reasonable probability that, if his confessions 
were suppressed,  he  would  have  been  acquitted.”  Bynum  v. 
Lemmon, 560 F.3d 678, 685 (7th Cir. 2009) (citing Strickland, 466 
U.S. at 694); see also United States v. Cieslowski, 410 F.3d 353, 360 
(7th  Cir.  2005)  (“When  the  claim  of  ineffective  assistance  is 
based on counsel’s failure to present a motion to suppress, we 
have  required  that  a  defendant  prove  that  the  motion  was 
meritorious.”). 
20                                                        No. 15‐3865 

               a. The State Court Unreasonably Determined 
                  There was No Impermissible Coercion 
     “A foundational principle of due process of law is that the 
state cannot procure a criminal conviction through the use of 
an involuntary confession.” Carrion v. Butler, 835 F.3d 764, 775 
(7th Cir. 2016) (citing Schneckloth v. Bustamonte, 412 U.S. 218, 
223–26 (1973)); see also United States v. Vallar, 635 F.3d 271, 282 
(7th Cir. 2011). A confession is voluntary if “it is the product 
of a rational intellect and free will and not the result of phys‐
ical abuse, psychological intimidation, or deceptive interroga‐
tion tactics that have overcome the defendant’s free will.” Val‐
lar, 635 F.3d at 282 (quoting United States v. Gillaum, 372 F.3d 
848,  856–57  (7th  Cir.  2004))  (internal  quotation  marks  omit‐
ted).  To  determine  whether  a  confession  is  voluntary,  the 
court  must  analyze  “the  totality  of  all  the  surrounding  cir‐
cumstances—both the characteristics of the accused and the 
details  of  the  interrogation.” Schneckloth, 412  U.S. at 226; see 
also Murdock v. Dorethy, 846 F.3d 203, 209 (7th Cir. 2017). Fur‐
ther, “coercive police activity is a necessary predicate to the 
finding that a confession is not voluntary within the meaning 
of  the  Due  Process  Clause  of  the  Fourteenth  Amendment.” 
United  States  v.  Sturdivant,  796  F.3d  690,  695  (7th  Cir.  2015) 
(quoting Colorado v. Connelly, 479 U.S. 157, 167 (1986)) (inter‐
nal quotation marks omitted). 
    We evaluate coercion from the perspective of a reasonable 
person  in  the  suspect’s  position.  United  States  v.  Huerta,  239 
F.3d 865, 871 (7th Cir. 2001). In doing so, we consider “the de‐
fendantʹs age, education, intelligence level, and mental state; 
the length of the defendantʹs detention; the nature of the in‐
terrogations;  the  inclusion  of  advice  about  constitutional 
No. 15‐3865                                                        21

rights; and the use of physical punishment, including depri‐
vation of food or sleep.” Sturdivant, 796 F.3d at 695 (quoting 
Huerta, 239 F.3d at 871) (internal quotation marks omitted). 
    Hicks argues that the state court erred when it determined 
that he did not feel threatened by E.J. during the call. The Wis‐
consin  Appellate  Court  cited  to  only  state  court  decisions 
when it evaluated whether Hicks’s confession was voluntary. 
See R. 17‐9 at 8–9. But, this is of no impact to our reasoning 
because, in doing so, the Wisconsin Appellate Court applied 
the same totality of the circumstances test that applies when 
evaluating whether a Due Process Clause violation occurred. 
See, e.g., State v. Clappes, 401 N.W.2d 759, 766 (Wis. 1987) (not‐
ing  that  the  court  must  evaluate  the  totality  of  the  circum‐
stances  to  determine  whether  a  confession  is  voluntary  by 
“balanc[ing]  the  personal  characteristics  of  the  defendant 
against the pressures imposed upon him by police in order to 
induce  him  to  respond  to  the  questioning.”).  In  Hicks  I,  the 
state  appellate  court  noted  that  E.J.  “applied  impermissible 
threats of physical harm and psychological intimidation. He 
made threats that no police officer would be allowed to make 
in order to secure incriminating statements.” R. 17‐5 at 4. 
    The petitioner argues at length that the Wisconsin Court 
of Appeals erred in Hicks II when it determined that that E.J.’s 
threat to take his allegations to A.H. was not impermissibly 
coercive. “[T]hreats to a suspect’s family or children, even if 
implicit, certainly may render confessions involuntary,” Sorn‐
berger v. City of Knoxville, Ill., 434 F.3d 1006, 1023 (7th Cir. 2006) 
(citing Lynumn v. Illinois, 372 U.S. 528, 533 (1963)). In Lynumn, 
the Supreme Court found that the defendant’s confession was 
involuntary when it was made “only after the police had told 
her that state financial aid for her infant children would be cut 
22                                                      No. 15‐3865 

off, and her children taken from her, if she did not ‘cooper‐
ate.’” Lynumn, 372 U.S. at 534. While we agree with Hicks that 
the  appellate  court  seemingly  ignored  his  prior  experience 
with law enforcement when he faced the earlier charges, we 
are not persuaded that the court unreasonably applied federal 
law when it concluded these threats were not impermissibly 
coercive. But, as we will discuss below, this does not foreclose 
our  finding  that  Hicks  has  established  the  first  Strickland 
prong. 
    In Hicks II, the appellate court concluded that Hicks’s state‐
ments were made voluntarily. See R. 17‐9 at 11. To do so, the 
appellate court accepted Wells’s testimony over Hicks’s testi‐
mony regarding whether he felt threatened by E.J. It further 
noted that “[i]f the trial court had concluded that Hicks actu‐
ally felt threatened by the numerous threats of physical vio‐
lence, it would have been compelled to conclude Hicks’s state‐
ments  were  involuntary.”  Id.  at  9  n.2.  We  find  the  appellate 
court’s conclusion in Hicks II that Wells’s testimony was more 
credible  than  Hicks’s  problematic,  as  it  is  rebutted  by  clear 
and convincing evidence: the transcript from trial. 
     Wells testified at the Machner hearing that his role during 
trial was somewhat limited. He stated that he delivered nei‐
ther the opening statement nor the closing argument. He also 
testified that he split the witnesses with Boyle. But, the record 
reflects the opposite. Instead, what the trial transcript reveals 
is  that  Wells  delivered  both  the  opening  and  closing  state‐
ments and handled all of the witnesses. In light of the patently 
false  testimony  that  Wells  provided  about  readily  verifiable 
facts, it was unreasonable for the state court to credit his tes‐
timony  over  that  of  Hicks.  Moreover,  as  the  district  court 
noted, Wells’s testimony that Hicks told him he did not feel 
No. 15‐3865                                                        23

threatened by E.J. stands in contradiction to his actions at trial. 
If  he  knew  that  Hicks  did  not  feel  threatened  by  E.J.,  then 
Wells allowed Hicks to perjure himself on the stand when he 
testified to the contrary. See R. 17‐15 at 165–66 (asking Hicks if 
he heard E.J. threatening him and whether he felt threatened, 
to which Hicks responded, “Yes.”). Additionally, if he knew 
that Hicks did not feel threatened, soliciting this information 
on the stand would have flown in the face of Wells’s theory of 
the case at trial—that this was a threatening call that elicited 
a false confession. 
    Wells’s testimony was the only direct evidence that contra‐
dicted Hicks’s testimony and  his  statements  to others about 
how he felt during the call. When initially interviewed, Hicks 
told Investigator Janus that he had felt threatened by E.J. dur‐
ing the call. He also testified at trial that he felt threatened by 
E.J., an assertion that he later repeated to the pre‐sentence in‐
vestigator assigned to his case. 
    The Supreme Court was clear: a credible threat of physical 
violence by a government agent is sufficient to establish coer‐
cion. Arizona v. Fulminante, 499 U.S. 279, 287 (1991). The State 
does not dispute, and we agree, that E.J. was acting as a police 
agent  during  the  recorded  conversation.  If  not,  our  inquiry 
here  would  end,  as  the  Due  Process  Clause  prohibits  only 
state actors from using coercion to elicit a confession. See Col‐
orado v Connelly, 479 U.S. 157, 164 (1986) (“Absent police con‐
duct casually related to the confession, there is simply no ba‐
sis for concluding that any state actor has deprived a criminal 
defendant of due process of law.”). 
   As the  Wisconsin  Court of Appeals noted  in  Hicks I, E.J. 
made threats during the call that a police officer would never 
be permitted to make to elicit a confession. For example, E.J. 
24                                                        No. 15‐3865 

stated, “you’re going to f***ing talk to me about this right now, 
or you (sic) going to have like maybe 30 days to live, alright.” 
R. 23‐1 at 4. He also stated that he knew ex‐KGB agents that 
might harm Hicks, id., and implied that a child molester like 
Hicks would not fare well in prison. Id. at 11. It was objectively 
unreasonable for the state court to conclude that these threats 
were  not  coercive  based  upon  Wells’s  testimony  that  Hicks 
did not feel threatened. Likewise, it was unreasonable for the 
state court to therefore conclude that Wells’s decision not to 
challenge  the  admissibility  of  the  recorded  statements  was 
permissible  trial  strategy.  Therefore,  Hicks  has  established 
that the state court’s factual basis for its conclusion regarding 
the first prong of the Strickland analysis was unreasonable. 
               b. No  Prejudice  in  Failing  to  File  Motion  to 
                  Suppress 
    Because  the  state  court  did  not  address  whether  Wells’s 
failure  to  object  to  the  admission  of  the  recorded  statement 
was prejudicial to Hicks, we review this prong of the Strick‐
land analysis de  novo. See Porter  v. McCollum,  558  U.S.  30, 39 
(2009) (citing Rompilla v. Beard, 545 U.S. 374, 390 (2005)). Hicks 
maintains  that  his  confession  played  an  outsized  role  in  his 
trial,  and  if  it  had  not  been  admitted  into  evidence  the  jury 
would have returned a verdict of not guilty. We disagree. 
    As a threshold matter, it is not clear that the entire tran‐
script and tape would have been suppressed had Wells filed 
such a motion. Before E.J. made any threats, he asked Hicks 
why he had sexually molested him as a child. Hicks made an 
inaudible response and then stated, “Um, can I uh, talk to you 
later?” R. 23‐1 at 4. This statement could still have been pre‐
sented to the jury had a motion to suppress been successful. 
The jury could infer guilt from Hicks’s failure to immediately 
No. 15‐3865                                                          25

deny E.J.’s allegation, one which was surely inflammatory and 
would have invoked a visceral response if untrue. 
    And,  while  we  do  not  doubt  the  prejudicial  nature  of 
Hicks’s confession, the record overwhelmingly supports the 
jury’s guilty verdict. His confession was only a portion of the 
evidence the state offered against him at trial. E.J. testified in 
vivid  detail  about  the  abuse  he  endured.  His  testimony  was 
graphic. He detailed for the jury the nature of the sexual acts, 
where he was in the home when they occurred and provided 
other  details  that  supported  the  veracity  of  his  testimony. 
There was also motive testimony provided by his two prior 
victims, who testified that they both were abused in a similar 
manner  to  E.J.  Lambert,  testified  that  when  she  confronted 
Hicks  with  E.J.’s  allegations,  Hicks  admitted  to  the  abuse, 
even providing a justification for his actions. Despite Hicks’s 
claims to the contrary, this evidence simply cannot be consid‐
ered “weak.” We cannot say that there was a reasonable prob‐
ability that the jury would have found Hicks not guilty had 
the statements in the recorded conversation been suppressed. 
Therefore, we reject Hicks’s claim of ineffective assistance of 
counsel  based  upon  Wells’s  failure  to  move  to  suppress  the 
recorded  the  conversation  and  find  that  habeas  relief  is  not 
warranted on this claim. 
            2. Failure to Object to the Prosecutor’s Improper 
               Statements  
    Hicks  also  asserts  that  he  is  entitled  to  habeas  relief  be‐
cause  Wells’s  failure  to  object  to  the  prosecutor’s  improper 
closing  argument  constituted  ineffective  assistance  of  coun‐
sel. During his rebuttal closing argument, the prosecutor ref‐
erenced Hicks’s Alford plea, stating that Hicks wanted the jury 
to believe that he did not “really have a criminal record.” R. 
26                                                     No. 15‐3865 

17‐16 at 108. And then he asked the jury, “And was that a fair 
resolution for what happened? Plea bargaining it down to a 
couple of misdemeanors. Is that what should have happened 
here or should we deal with this case?” Id. While deliberating, 
the jury submitted a question to the court about Hicks’s pro‐
bation  revocation  in  that  earlier  case.  The  court  responded 
that there was no record evidence on why probation was re‐
voked, and the jury returned later that day with a guilty ver‐
dict. 
    Like the Wisconsin Court of Appeals, we are very troubled 
by  these  comments.  See  R.  17‐5  at  6.  The  prosecutor’s  state‐
ments were improper: the prosecutor invited the jury to con‐
vict Hicks in the current case because he had not been appro‐
priately punished in his earlier case. And, because there was 
no objection, the jury was left with these questions posed just 
before it went to deliberate. 
    Furthermore,  it  is  clear  that  the  jury  at  least  contem‐
plated—if not wholly accepted—the prosecutor’s suggestion, 
as  evidenced  by  the  question  it  submitted  during  delibera‐
tions. We are not convinced by the State’s position that these 
were merely three sentences in an 11‐page closing argument. 
The length of the statements is not what matters. The issue is 
their impact, and we are hard‐pressed to say there was none. 
But, because, as we discuss further below, Hicks did not fairly 
present this claim to the Wisconsin Supreme Court for its con‐
sideration in his petition for review, we are barred by the doc‐
trine of procedural default from providing him relief. 
               a. Procedural Default Bars Review of Claim 
   The district court concluded that Hicks has procedurally 
defaulted  on  this  claim.  We  review  this  ruling  de  novo. 
No. 15‐3865                                                           27

McDowell  v.  Lemke,  737  F.3d  476,  482  (7th  Cir.  2013).  A  peti‐
tioner challenging his state conviction must “exhaust availa‐
ble state remedies before presenting his claim to a federal ha‐
beas court.” Davila v. Davis, 137 S. Ct. 2058, 2064 (2017) (citing 
§2254(b)); see also § 2254(b)(1)(A) (stating that a writ of habeas 
corpus “shall not be granted unless it appears that the appli‐
cant has exhausted the remedies available in the courts of the 
State.”). The exhaustion requirement is “grounded in princi‐
ples of comity; in a federal system, the States should have the 
first opportunity to address and correct alleged violations of 
state prisonerʹs federal rights.” Coleman v. Thompson, 501 U.S. 
722, 731 (1991) holding modified by Martinez v. Ryan, 566 U.S. 1 
(2012); see also Rose v. Lundy, 455 U.S. 509, 518 (1982) (“The ex‐
haustion doctrine is principally designed to protect the state 
courtsʹ role in the enforcement of federal law and prevent dis‐
ruption of state judicial proceedings.”). 
    Therefore, a petitioner must “fairly present” his constitu‐
tional claims through at least one complete round of the state’s 
established  appellate  review  process  before  presenting  the 
claims  to  a  federal  court  for  habeas  review.  O’Sullivan  v. 
Boerckel,  526  U.S.  838,  845  (1999);  see  also  Lombardo  v.  United 
States, 860 F.3d 547, 555 (7th Cir. 2017). This includes present‐
ing the claims to the state’s highest court in a petition for dis‐
cretionary review. Boerckel, 526 U.S. at 848. For a claim to be 
“fairly presented,” the petitioner must place before the state 
court  both  the  controlling  law  and  the  operative  facts  in  a 
manner such that “the state court was sufficiently alerted to 
the federal constitutional nature of the issue to permit it to re‐
solve the issue on that basis.” McDowell, 737 F.3d at 482 (inter‐
nal quotation marks and citations omitted). The failure to ex‐
haust a claim or set of claims, results in procedural default, 
Oaks v. Pfister, No. 15‐2924, 2017 WL 2991742, at *2 (7th Cir. 
28                                                        No. 15‐3865 

July 14, 2017) (citing O’Sullivan, 526 U.S. at 845), and we will 
not  consider  a  procedurally  defaulted  claim  on  the  merits. 
Lombardo, 860 F.3d at 555 (citing Martinez, 566 U.S. at 9–10). 
    There are limited exceptions to this rule that would allow 
us to reach the merits of a procedurally defaulted claim. The 
first exists where “the petitioner can demonstrate both cause 
for  and  prejudice  stemming  from  [the]  default.”  Lewis  v. 
Sternes,  390  F.3d  1019,  1026  (7th  Cir.  2004).  Alternatively,  a 
court  may  reach  a  procedurally  defaulted  claim  if  the  peti‐
tioner  can  demonstrate  that  “a  miscarriage  of  justice  would 
result if habeas relief is foreclosed.” Id. This requires that the 
petitioner demonstrate that he is “actually innocent of the of‐
fenses for which he was convicted, i.e., that no reasonable ju‐
ror would have found him guilty of the crime but for the er‐
ror(s) he attributes to the state court.” Id. (citing Schlup v. Delo, 
513 U.S. 298, 327–29 (1995)). The petitioner, however, has not 
advanced any argument that these exceptions  should  apply 
here. Therefore, any argument that these exceptions apply has 
been forfeited and we will not endeavor to construct a legal 
argument on Hicks’s behalf. See Nelson v. Napolitano, 657 F.3d 
586,  590  (7th  Cir.  2011)  (“Neither  the  district  court  nor  this 
court are obliged to research and construct legal arguments 
for  parties,  especially  when  they  are  represented  by  coun‐
sel.”). 
    While  Hicks  concedes  that  he  could  have  done  more  to 
elaborate  upon  his  claim,  he  nonetheless  argues  that  this 
claim was fairly presented to the Wisconsin Supreme Court 
for two main reasons. First, because it was listed as its own 
stand‐alone issue in the “Issues Presented for Review” section 
of  his  petition.  Second,  he  argues  that  passing  references  to 
the claim in both the section entitled “Reasons for Granting 
No. 15‐3865                                                       29

Review,” and at the end of his state‐law claim related to the 
closing argument were sufficient to present the claim. We dis‐
agree. 
    Whether a claim has been fairly presented to a state court 
is evaluated using four factors: 
       1) whether the petitioner relied on federal cases 
       that  engage  in  a  constitutional  analysis;  2) 
       whether  the  petitioner  relied  on  state  cases 
       which apply a constitutional analysis to similar 
       facts; 3) whether the petitioner framed the claim 
       in terms so particular as to call to mind a specific 
       constitutional  right;  and  4)  whether  the  peti‐
       tioner  alleged  a  pattern  of  facts  that  is  well 
       within  the  mainstream  of  constitutional  litiga‐
       tion. 
Ellsworth v. Levenhagen, 248 F.3d 634, 639 (7th Cir. 2001). While 
we use these factors as a guide, our overall “task is to deter‐
mine  in  practical  terms  whether  the  state  courts  were  suffi‐
ciently alerted to the nature of [the petitioner’s] federal con‐
stitutional claim.” White v. Gaetz, 588 F.3d 1135, 1139 (7th Cir. 
2009). Here, we find that Hicks has not met that burden. 
    While  Hicks  does  identify  this  claim  as  its  own  stand‐
alone issue in his petition for review, his petition contains no 
argument  whatsoever  to  support  it.  Further,  his  vague  and 
sparse references to the claim in the 26‐page petition, were in‐
sufficient to alert the Wisconsin Supreme Court of either the 
operative facts of the claim or the controlling federal law. For 
example, on the final page of his petition where he addresses 
his state‐law claim based upon the prosecutor’s closing argu‐
ment,  he  states  “[l]ikewise,  counsel’s  decision  not  to  object 
30                                                     No. 15‐3865 

was not a reasonable strategic decision.” R. 17‐10 at 27. But, 
he does not explain why this is true or cite to any decisions—
federal  or  state—to  support  this  assertion.  This  was  not 
enough to meet his burden of fairly presenting the claim to 
the  Wisconsin  Supreme  Court.  Because  the  petition  did  not 
allow  the  Wisconsin  Supreme  court  the  opportunity  to  ad‐
dress this federal constitutional claim, the doctrine of proce‐
dural default precludes our review of the issue on the merits. 
                       III. CONCLUSION 
   For  the  foregoing  reasons,  we  AFFIRM  the  district  court’s 
denial of habeas relief.